IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45240

STATE OF IDAHO,                               )    2018 Unpublished Opinion No. 343
                                              )
       Plaintiff-Respondent,                  )    Filed: January 31, 2018
                                              )
v.                                            )    Karel A. Lehrman, Clerk
                                              )
LURA H. DAVIS,                                )    THIS IS AN UNPUBLISHED
                                              )    OPINION AND SHALL NOT
       Defendant-Appellant.                   )    BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order dismissing I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Lura H. Davis pled guilty to possession of a controlled substance with intent to deliver.
I.C. § 37-2732(a)(1)(A). The district court sentenced Davis to a unified term of seven years,
with a minimum period of confinement of three years. The district court retained jurisdiction,
thereafter suspended the sentence, and placed Davis on probation. Davis violated her probation,
and the district court revoked probation and ordered execution of Davis’s original sentence.
Davis filed an untimely I.C.R. 35 motion, which the district court dismissed for lack of
jurisdiction. Davis appeals.



                                               1
       Idaho Criminal Rule 35 provides that a district court has discretion to consider and act
upon a motion filed within fourteen days of the order revoking probation. The filing limitations
provided by Rule 35 are a jurisdictional limit on the authority of the court to consider the motion
and, unless filed within the period, a district court lacks jurisdiction to grant any relief. State v.
Sutton, 113 Idaho 832, 833, 748 P.2d 416, 417 (Ct. App. 1987).                  In this case, Davis
acknowledges that her Rule 35 motion for reduction of sentence was untimely. Because Davis’s
Rule 35 motion was not filed within the fourteen-day limitation provided by the rule, the district
court lacked jurisdiction to consider it.     Accordingly, we affirm the district court’s order
dismissing Davis’s Rule 35 motion.




                                                  2